Citation Nr: 0529044	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on convalescence for a closing wedge osteotomy of the 
right third metatarsal beyond April 30, 1995.

2.  Entitlement to an increased rating for a painful callous 
under the prominent third metatarsal head of the right foot, 
status post osteotomy, currently rated at 30 percent, to 
include consideration of an extra-schedular rating.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to extension of a 
temporary total rating for treatment of a service-connected 
condition, and denied an increased rating for a painful 
callus under the prominent third metatarsal head of the right 
foot, rated at 10 percent.

In August 1997, the veteran appeared at a Regional Office 
hearing in Portland, Oregon.

In an October 2001 rating decision, the RO increased the 
rating for a painful callus under the prominent third 
metatarsal head of the right foot to 30 percent, effective 
May 1995.

In July 2003, the Board remanded the issues on appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and further development.

In August 2003, the RO sent a VCAA notification and 
assistance letter to the veteran.

In July 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Central Office Hearing held in 
Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

In July 2003, the Board remanded the issues on appeal for, 
among other matters, any necessary further development.  

The RO scheduled the veteran for a VA medical examination in 
2004 in conjunction with the issues on appeal.  The veteran 
maintains residences in Medford, Oregon, and Cocoa Beach, 
Florida, but the notification was sent to Cocoa Beach, 
Oregon, and was not received by the veteran.

In its February 2005 supplemental statement of the case, the 
RO notes that the veteran "failed to appear" for a 
scheduled VA examination and, consequently, "evidence 
expected from that examination which might have been material 
to the outcome" of his claims could not be considered.

In claims where service connection has already been 
established, VA shall provide a medical examination or obtain 
a medical opinion when there is insufficient medical evidence 
of record to make a decision on those claims.  38 U.S.C.A. 
§ 5103A (West 2005).  

The RO clearly believed additional medical evidence was 
necessary to adjudicate the claims and scheduled a VA 
examination but, due to administrative error and through no 
fault of the veteran, the notification did not reach the 
veteran.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the 
veteran for a VA medical examination 
with an appropriate medical 
specialist to determine the nature 
and extent of his service-connected 
painful callous under the prominent 
third metatarsal head of the right 
foot, status post osteotomy.  The 
examining physician should note the 
frequency of hospitalization as a 
consequence of the disability and 
provide an opinion as to whether the 
findings present an exceptional or 
unusual disability picture, and 
whether they would markedly 
interfere with employment.

The examining physician should 
carefully review the medical 
evidence of record and provide an 
opinion as to whether the veteran's 
closing wedge osteotomy of the right 
third metatarsal required 
convalescence beyond April 30, 1995, 
and, if so, identify a date beyond 
which convalescence was no longer 
required.
 
All opinions must be supported by a 
complete, written rationale.

2.  After ensuring that all 
requested development has been 
accomplished to the extent possible 
in accordance with the instructions 
above, the RO should readjudicate 
the claims.  If any of the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
and an appropriate period of time 
should be allowed for a response.  

3.  Thereafter, subject to current 
appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. The veteran need take 
no further action until he is 
further informed. No inference 
should be drawn regarding the final 
disposition of the claim as a result 
of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).








	                  
_________________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

